
	
		I
		111th CONGRESS
		1st Session
		H. R. 1937
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mrs. Lowey (for
			 herself, Mr. Hall of New York,
			 Mr. Hinchey, and
			 Mr. Engel) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require the Nuclear Regulatory Commission to retain
		  and redistribute certain amounts collected as fines.
	
	
		1.Use of fundsThe Nuclear Regulatory Commission shall
			 retain amounts collected for safety-related fines, and shall distribute those
			 amounts to counties for maintaining radiological emergency preparedness plans
			 required in connection with the nuclear facility with respect to which the
			 fines were collected.
		
